DETAILED ACTION
Claims 1-20 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 11/30/2020 and 4/11/2021. This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action.

Drawings
The drawings filed on 11/30/2020 are accepted as filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13, 14, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
As per claim 13, the claim recites the following limitation: “the connector service.” There has been no connector service yet introduced in either claim 13 or independent claim 11. As such, the limitation lacks proper antecedent basis. For the purposes of examination, Examiner’s best guess is that the limitation is intended to be introduced with an “a”. Appropriate correction and/or clarification is required.
As per claims 14 and 16, the claim recites the following limitation: “the data analysis service.” There has been no data analysis service yet introduced in either claims 14 or 16 or independent claim 11. As such, the limitation lacks proper antecedent basis. For the purposes of examination, Examiner’s best guess is that the limitation is intended to be introduced with an “a”. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 11-20 are directed towards a process, and claims 1-10 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “create a first dataset by gathering data of interest supplied by an interested party,” “create a second dataset by extracting data of interest from external sources,” “compile the first and second datasets into a graph and timeseries-based third dataset,” “process and analyze the third dataset by performing at least a plurality of graph computations and transformations and edge analysis” and “compile a real-time report in which at least a portion is based on clickstream data of the data of interest.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claim recites the further additional elements: “A system for data extraction, processing, and management across multiple communication mediums, comprising: a computing device comprising a memory, a processor, and a non-volatile data storage device,” “a connector service comprising a first plurality of programming instructions stored in the memory and operable on the processor, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to,” “a data monitor and extractor comprising a second plurality of programming instructions stored in the memory and operable on the processor, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to,” “a knowledge graph constructor comprising a third plurality of programming instructions stored in the memory and operable on the processor, wherein the third plurality of programming instructions, when operating on the processor, cause the computing device to,” “a data analysis service comprising a fourth plurality of programming instructions stored in the memory and operable on the processor, wherein the fourth plurality of programming instructions, when operating on the processor, cause the computing device to,” “a reporting service comprising a fourth plurality of programming instructions stored in the memory and operable on the processor, wherein the fourth plurality of programming instructions, when operating on the processor, cause the computing device to,” (computer processor and memory with computer instructions and computer executable software instructions).  Additionally, independent claim 11does not recite any further additional elements. Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Claim 11 recites a computer based method that contains steps similar to that described in regard to claim 1 and is found to recite an abstract idea similar to that found in regard to claim 1.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0077]-[0088]). Additionally, the claim recites the further additional elements: “A system for data extraction, processing, and management across multiple communication mediums, comprising: a computing device comprising a memory, a processor, and a non-volatile data storage device,” “a connector service comprising a first plurality of programming instructions stored in the memory and operable on the processor, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to,” “a data monitor and extractor comprising a second plurality of programming instructions stored in the memory and operable on the processor, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to,” “a knowledge graph constructor comprising a third plurality of programming instructions stored in the memory and operable on the processor, wherein the third plurality of programming instructions, when operating on the processor, cause the computing device to,” “a data analysis service comprising a fourth plurality of programming instructions stored in the memory and operable on the processor, wherein the fourth plurality of programming instructions, when operating on the processor, cause the computing device to,” “a reporting service comprising a fourth plurality of programming instructions stored in the memory and operable on the processor, wherein the fourth plurality of programming instructions, when operating on the processor, cause the computing device to,” (computer processor and memory with computer instructions and computer executable software instructions). Additionally, independent claim 11does not recite any further additional elements. For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-10 and 12-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-10 and 12-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Claims 2 and 12 recite “further comprising an automated planning service comprising a memory, a processor, and a fifth plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the fifth programmable instructions, when operating on the processor, cause the processor to,” (computer processor and memory with computer instructions and computer executable software instructions). Claims 3 and 13 recite “wherein the connector service is configured to connect to an inventory tracking system to,” (computer processor and memory with computer instructions and computer executable software instructions; sending and receiving data over a network). Claims 7 and 17 recite “wherein the first dataset gathers data regarding an associated marketing campaign from at least an external service provider by connecting through an application programming interface of the external service provide,” (sending and receiving data over a network). Claims 9 and 19 recite “further comprising a contextual-based adjuster comprising a sixth plurality of programming instructions stored in the memory and operable on the processor, wherein the sixth plurality of programming instructions, when operating on the processor, cause the computing device to,” (computer processor and memory with computer instructions and computer executable software instructions). Additionally, claims 4-6, 8, 10, 14-16, 18, and 20 do not recite any further additional elements.
Regarding claims 1-11, the claims are directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0077]-[0088]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0356593 to Chawla et al. (hereafter referred to as Chawla) in view of U.S. Patent Application Publication Number 2013/0073336 to Heath (hereafter referred to as Heath).
As per claim 1, Chawla teaches: 
A system for data extraction, processing, and management across multiple communication mediums, comprising: a computing device comprising a memory, a processor, and a non-volatile data storage device (Paragraph Number [0030] teaches computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks).
a connector service comprising a first plurality of programming instructions stored in the memory and operable on the processor, wherein the first plurality of programming instructions, when operating on the processor, cause the computing device to (Paragraph Number [0028] teaches computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the “C” programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. Paragraph Number [0030] teaches computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks).
create a first dataset by gathering data of interest supplied by an interested party (Paragraph Number [0057] teaches the cognitive insight stream 228 may include a stream of visualized insights. Visualized insights broadly refers to cognitive insights that are presented in a visual manner, such as a map, an infographic, images, and so forth. In certain embodiments, these visualized insights may include various cognitive insights, such as “What happened?”, “What do I know about it?”, “What is likely to happen next?”, or “What should I do about it?” The cognitive insight stream is generated by various cognitive agents, which are applied to various sources, datasets, and cognitive graphs. A cognitive agent broadly refers to a computer program that performs a task with minimum specific directions from users and learns from each interaction with data and human users).
a data monitor and extractor comprising a second plurality of programming instructions stored in the memory and operable on the processor, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to (Paragraph Number [0028] teaches computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the “C” programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. Paragraph Number [0030] teaches computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks).
create a second dataset by extracting data of interest from external sources (Paragraph Number [0116] teaches multi-site, multi-structured source streams 504 are provided by sourcing agents, as described in greater detail herein. In these embodiments, the source streams 504 are dynamically ingested in real-time during the perceive 506 phase, and based upon a predetermined context, extraction, parsing, and tagging operations are performed on language, text and images contained in the source streams 504. Automatic feature extraction and modeling operations are then performed with the previously processed source streams 504 during the relate 508 phase to generate queries to identify related data (i.e., corpus expansion)).
a knowledge graph constructor comprising a third plurality of programming instructions stored in the memory and operable on the processor, wherein the third plurality of programming instructions, when operating on the processor, cause the computing device to (Paragraph Number [0028] teaches computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the “C” programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. Paragraph Number [0030] teaches computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks).
compile the first and second datasets into a graph and timeseries-based third dataset (Paragraph Number [0160] teaches a dynamic cognitive profile refers to a cognitive profile that contains information associated with a user that changes on a dynamic basis. For example, a user's interests and activities may evolve over time, which may be evidenced by associated interactions with the CILS. In various embodiments, these interactions result in the provision of associated composite cognitive insights to the user. The user's interactions with the CILS, and the resulting composite cognitive insights that are generated, are used to update the dynamic cognitive profile on an ongoing basis to provide an up-to-date representation of the user in the context of the cognitive profile used to generate the composite cognitive insights. Paragraph Number [0166] teaches a set of contextually-related interactions between a cognitive application 304 and the application cognitive graph 1282 are represented as a corresponding set of nodes in a predetermined cognitive session graph, which is then stored in a repository of session graphs ‘1’ through ‘n’ 1252. A cognitive session graph broadly refers to a cognitive graph whose nodes are associated with a cognitive session. A cognitive session broadly refers to a predetermined user, group of users, theme, topic, issue, question, intent, goal, objective, task, assignment, process, situation, requirement, condition, responsibility, location, period of time, or any combination thereof).
a data analysis service comprising a fourth plurality of programming instructions stored in the memory and operable on the processor, wherein the fourth plurality of programming instructions, when operating on the processor, cause the computing device to (Paragraph Number [0028] teaches computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the “C” programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. Paragraph Number [0030] teaches computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks).
to at least determine a data performance rating based at least on clickstream data (Paragraph Number [0141] teaches the numeric value associated with predetermined attribute weights may change as a result of the performance of composite cognitive insight and feedback operations described in greater detail herein. The changed numeric values associated with the predetermined attribute weights may be used to modify an existing cognitive persona. The changed numeric values associated with the predetermined attribute weights may be used to generate a new cognitive persona. In yet another embodiment, the changed numeric values associated with the predetermined attribute weights may be used to generate a cognitive profile. Paragraph Number [0144] teaches the numeric value associated with predetermined attribute weights may change as a result of the performance of composite cognitive insight and feedback operations described in greater detail herein. The changed numeric values associated with the predetermined attribute weights may be used to modify an existing cognitive profile. In another embodiment, the changed numeric values associated with the predetermined attribute weights may be used to generate a new cognitive profile).
a reporting service comprising a fourth plurality of programming instructions stored in the memory and operable on the processor, wherein the fourth plurality of programming instructions, when operating on the processor, cause the computing device to (Paragraph Number [0028] teaches computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the “C” programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. Paragraph Number [0030] teaches computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks).
compile a real-time report in which at least a portion is based on clickstream data of the data of interest (Paragraph Number [0081] teaches the real-time streams 416 agent is implemented to receive various streams of data, such as social media streams (e.g., Twitter feeds) or other data streams (e.g., device data streams). In these embodiments, the streams of data are received in near-real-time. In certain embodiments, the data streams include temporal attributes. As an example, as data is added to a blog file, it is time-stamped to create temporal data. Other examples of a temporal data stream include Twitter feeds, stock ticker streams, device location streams from a device that is tracking location, medical devices tracking a patient's vital signs, and intelligent thermostats used to improve energy efficiency for homes. Paragraph Number [0097] teaches the HTTP stream 440 agent is implemented for providing various HTTP streams of cognitive insight data to a predetermined cognitive data consumer. In these embodiments, the provided HTTP streams may include various HTTP data elements familiar to those of skill in the art. In certain embodiments, the HTTP streams of data are provided in near-real-time).
Chawla teaches compiling data sets of analyzed information into graphical formats but does not explicitly teach performing graph computations and transformations and edge analysis which is taught by the following citations from Heath:
process and analyze the third dataset by performing at least a plurality of graph computations and transformations and edge analysis (Paragraph Number [0323] teaches the data 145 received from storage is the output data 145 from FIG. 9 including the raw content data from raw content data storage 133, the raw content metadata from raw content metadata storage 135, and the social graph data from data graph storage 141. Process 400A continues with performing text edge processing on the raw content data from raw content data storage 133 and the raw content metadata from raw content metadata storage 135 (operation 403). Text edge processing is performed using text edge processing module 303 of processing module 301. Text edge processing, in one embodiment, utilizes graph theory to analyze the terms and concepts contained within the online consumer feedback for products or services via online activity, communications, location information data, and social media content to determine the frequency of occurrence of these terms and concepts in conjunction with the relevant brand, product or service and the relatedness of the concepts and/or terms in the post to that brand, product or service. Relationships between these terms are analyzed to determine graph edges which indicate the strength of these relationships. In a first step, a relevant sentence is parsed and split up into individual words and tuples of adjacent words. Next, the relationship between the main term of interest (e.g. a brand, service or product name) and each found word or tuple is stored. 330  The text trend processing analyzes the text edge information stored in text edge storage 307 in conjunction with time information to determine text trends over time. This processing is used to determine how consumer or brand sentiment changes over time. At operation 415, consumer or brand sentiment analyzation processing is performed on the consumer or brand sentiment rating and analyzation data from storage using consumer or brand sentiment analyzation processing module 317 of FIG. 11).
Both Chawla and Heath are directed to analyzing data by performing complex semantic analysis. Chawla discloses compiling data sets of analyzed information into graphical formats. Heath improves upon Chawla by disclosing performing graph computations and transformations and edge analysis. One of ordinary skill in the art would be motivated to further include performing graph computations and transformations and edge analysis, to efficiently manipulate the analyzed data to further extract desired information from it.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system and method compiling data sets of analyzed information into graphical formats in Chawla to further utilize performing graph computations and transformations and edge analysis as disclosed in Heath, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, claim 11 recites a method that is substantially similar to the method performed by the system from claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 2 and 12, the combination of Chawla and Heath teaches each of the limitations of claims 1 and 11 respectively.
In addition, Chawla teaches:
further comprising an automated planning service comprising a memory, a processor, and a fifth plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the fifth programmable instructions, when operating on the processor, cause the processor to: (Paragraph Number [0028] teaches computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the “C” programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. Paragraph Number [0030] teaches computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks).
perform predictive analysis using at least the third dataset (Paragraph Number [0117] teaches operations are performed during the operate 510 phase to discover, summarize and prioritize various concepts, which are in turn used to generate actionable recommendations and notifications associated with predetermined plan-based optimization goals. The resulting actionable recommendations and notifications are then processed during the process and execute 512 phase to provide cognitive insights, such as recommendations, to various predetermined destinations and associated application programming interfaces (APIs) 524).
determine steps for improving performance of the data of interest based at least on results of the predictive analysis (Paragraph Number [0117] teaches operations are performed during the operate 510 phase to discover, summarize and prioritize various concepts, which are in turn used to generate actionable recommendations and notifications associated with predetermined plan-based optimization goals. The resulting actionable recommendations and notifications are then processed during the process and execute 512 phase to provide cognitive insights, such as recommendations, to various predetermined destinations and associated application programming interfaces (APIs) 524. Paragraph Number [0118] teaches features from newly-observed data are automatically extracted from user feedback during the learn 514 phase to improve various analytical models. In these embodiments, the learn 514 phase includes feedback on observations generated during the relate 508 phase, which is provided to the perceive 506 phase. Likewise, feedback on decisions resulting from operations performed during the operate 510 phase, and feedback on results resulting from operations performed during the process and execute 512 phase, are also provided to the perceive 506 phase).
As per claims 4 and 14, the combination of Chawla and Heath teaches each of the limitations of claims 1 and 11 respectively.
In addition, Chawla teaches:
to conduct sentiment analysis to determine sentiment regarding the data of interest. (Paragraph Number [0105] teaches the dataset metadata 456 allows support of versioning. For example, versioning may be used to track versions of modifications made to data, such as in data enrichment processes described in greater detail herein. As another example, geotagging information may have been applied to a set of data during a first enrichment process, which creates a first version of enriched data. Adding sentiment data to the same million records during a second enrichment process creates a second version of enriched data. In this example, the dataset metadata stored in the dataset metadata 456 provides tracking of the different versions of the enriched data and the differences between the two).
Chawla teaches compiling data sets of analyzed information into graphical formats but does not explicitly teach performing graph computations and transformations and edge analysis which is taught by the following citations from Heath:
wherein the data analysis service performs a plurality of graph analysis and transformations and edge analysis (Paragraph Number [0323] teaches the data 145 received from storage is the output data 145 from FIG. 9 including the raw content data from raw content data storage 133, the raw content metadata from raw content metadata storage 135, and the social graph data from data graph storage 141. Process 400A continues with performing text edge processing on the raw content data from raw content data storage 133 and the raw content metadata from raw content metadata storage 135 (operation 403). Text edge processing is performed using text edge processing module 303 of processing module 301. Text edge processing, in one embodiment, utilizes graph theory to analyze the terms and concepts contained within the online consumer feedback for products or services via online activity, communications, location information data, and social media content to determine the frequency of occurrence of these terms and concepts in conjunction with the relevant brand, product or service and the relatedness of the concepts and/or terms in the post to that brand, product or service. Relationships between these terms are analyzed to determine graph edges which indicate the strength of these relationships. In a first step, a relevant sentence is parsed and split up into individual words and tuples of adjacent words. Next, the relationship between the main term of interest (e.g. a brand, service or product name) and each found word or tuple is stored. 330  The text trend processing analyzes the text edge information stored in text edge storage 307 in conjunction with time information to determine text trends over time. This processing is used to determine how consumer or brand sentiment changes over time. At operation 415, consumer or brand sentiment analyzation processing is performed on the consumer or brand sentiment rating and analyzation data from storage using consumer or brand sentiment analyzation processing module 317 of FIG. 11).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 5 and 15, the combination of Chawla and Heath teaches each of the limitations of claims 1 and 4, and 11 and 14 respectively.
In addition, Chawla teaches:
wherein the sentiment analysis is accomplished by natural language understanding. (Paragraph Number [0056] teaches the cognitive insight stream 228 is bidirectional, and supports flows of information both too and from destinations 230. In these embodiments, the first flow is generated in response to receiving a query, and subsequently delivered to one or more destinations 230. The second flow is generated in response to detecting information about a user of one or more of the destinations 230. Such use results in the provision of information to the CILS 118. In response, the CILS 118 processes that information, in the context of what it knows about the user, and provides additional information to the user, such as a recommendation. In various embodiments, the cognitive insight stream 228 is configured to be provided in a “push” stream configuration familiar to those of skill in the art. The cognitive insight stream 228 is implemented to use natural language approaches familiar to skilled practitioners of the art to support interactions with a user. Paragraph Number [0067] teaches the graph query engine 326 is implemented to receive and process queries such that they can be bridged into a cognitive graph, as described in greater detail herein, through the use of a bridging agent. The graph query engine 326 performs various natural language processing (NLP), familiar to skilled practitioners of the art, to process the queries. The insight/learning engine 330 is implemented to encapsulate a predetermined algorithm, which is then applied to a cognitive graph to generate a result, such as a cognitive insight or a recommendation. One or more such algorithms may contribute to answering a specific question and provide additional cognitive insights or recommendations. Two or more of the dataset engine 322, the graph query engine 326, and the insight/learning engine 330 may be implemented to operate collaboratively to generate a cognitive insight or recommendation).
As per claims 6 and 16, the combination of Chawla and Heath teaches each of the limitations of claims 1 and 11 respectively.
In addition, Chawla teaches:
to conduct correlative analysis to determine a cause for change in performance for the data of interest. (Paragraph Number [0141] teaches the numeric value associated with predetermined attribute weights may change as a result of the performance of composite cognitive insight and feedback operations described in greater detail herein. The changed numeric values associated with the predetermined attribute weights may be used to modify an existing cognitive persona. The changed numeric values associated with the predetermined attribute weights may be used to generate a new cognitive persona. In yet another embodiment, the changed numeric values associated with the predetermined attribute weights may be used to generate a cognitive profile. Paragraph Number [0144] teaches the numeric value associated with predetermined attribute weights may change as a result of the performance of composite cognitive insight and feedback operations described in greater detail herein. The changed numeric values associated with the predetermined attribute weights may be used to modify an existing cognitive profile. In another embodiment, the changed numeric values associated with the predetermined attribute weights may be used to generate a new cognitive profile).
Chawla teaches compiling data sets of analyzed information into graphical formats but does not explicitly teach performing graph computations and transformations and edge analysis which is taught by the following citations from Heath:
wherein the data analysis service performs a plurality of graph analysis and transformations and edge analysis (Paragraph Number [0323] teaches the data 145 received from storage is the output data 145 from FIG. 9 including the raw content data from raw content data storage 133, the raw content metadata from raw content metadata storage 135, and the social graph data from data graph storage 141. Process 400A continues with performing text edge processing on the raw content data from raw content data storage 133 and the raw content metadata from raw content metadata storage 135 (operation 403). Text edge processing is performed using text edge processing module 303 of processing module 301. Text edge processing, in one embodiment, utilizes graph theory to analyze the terms and concepts contained within the online consumer feedback for products or services via online activity, communications, location information data, and social media content to determine the frequency of occurrence of these terms and concepts in conjunction with the relevant brand, product or service and the relatedness of the concepts and/or terms in the post to that brand, product or service. Relationships between these terms are analyzed to determine graph edges which indicate the strength of these relationships. In a first step, a relevant sentence is parsed and split up into individual words and tuples of adjacent words. Next, the relationship between the main term of interest (e.g. a brand, service or product name) and each found word or tuple is stored. 330  The text trend processing analyzes the text edge information stored in text edge storage 307 in conjunction with time information to determine text trends over time. This processing is used to determine how consumer or brand sentiment changes over time. At operation 415, consumer or brand sentiment analyzation processing is performed on the consumer or brand sentiment rating and analyzation data from storage using consumer or brand sentiment analyzation processing module 317 of FIG. 11).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 7 and 17, the combination of Chawla and Heath teaches each of the limitations of claims 1 and 11 respectively.
In addition, Chawla teaches:
wherein the first dataset gathers data regarding an associated marketing campaign from at least an external service provider by connecting through an application programming interface of the external service provider (Paragraph Number [0064] teaches the cognitive platform 310 includes a management console 312, a development environment 314, application program interfaces (APIs) 316, sourcing agents 318, a cognitive engine 320, destination agents 336, and platform data 338. Paragraph Number [0066] teaches APIs 316 are implemented to build and manage predetermined cognitive applications 304, described in greater detail herein, which are then executed on the cognitive platform 310 to generate cognitive insights. Likewise, the sourcing agents 318 are implemented in various embodiments to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. Paragraph Number [0077] teaches the project and dataset API 408 is implemented with the management console 312 to enable the management of a variety of data and metadata associated with various cognitive insight projects and user accounts hosted or supported by the cognitive platform 310. In one embodiment, the data and metadata managed by the project and dataset API 408 are associated with billing information familiar to those of skill in the art. In one embodiment, the project and dataset API 408 is used to access a data stream that is created, configured and orchestrated, as described in greater detail herein, by the dataset engine 322).
wherein the associated marketing campaign comprises a deployed advertisement (Paragraph Number [0183] teaches the cognitive media content used to provide a composite cognitive insight may include individual cognitive media content elements. The cognitive media content elements may include non-commercial content elements, advertising content elements, non-commercial offer content elements, commercial offer content elements, or any combination thereof. In this embodiment, non-commercial (NC) content elements NC ‘1’ 1304 through ‘n’ 1306, advertising (AD) content elements AD ‘1’ 1308 through ‘n’ 1310, non-commercial offer (NO) content elements NC ‘1’ 1312 through ‘n’ 1314, and commercial offer (CO) content elements CO ‘1’ 1316 through ‘n’ 1318 are stored in a repository of cognitive media content 1302).
As per claims 8 and 18, the combination of Chawla and Heath teaches each of the limitations of claims 1 and 7, and 11 and 17 respectively.
In addition, Chawla teaches:
wherein the second dataset extracts data regarding the associated marketing campaign from external sources including at least social media source  (Paragraph Number [0037] teaches cognitive applications, or “cognitive apps,” broadly refer to cloud-based, big data interpretive applications that learn from user engagement and data interactions. Such cognitive applications extract patterns and insights from dark data sources that are currently almost completely opaque. Examples of such dark data include disease insights from population-wide healthcare records and social media feeds, or from new sources of information, such as sensors monitoring pollution in delicate marine environments). 
As per claims 9 and 19, the combination of Chawla and Heath teaches each of the limitations of claims 1, 7, and 8, and 11, 17, and 18 respectively.
In addition, Chawla teaches:
further comprising a contextual-based adjuster comprising a sixth plurality of programming instructions stored in the memory and operable on the processor, wherein the sixth plurality of programming instructions, when operating on the processor, cause the computing device to: (Paragraph Number [0028] teaches computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the “C” programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. Paragraph Number [0030] teaches computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks).
Chawla teaches compiling data sets of analyzed information into graphical formats but does not explicitly teach performing graph computations and transformations and edge analysis which is taught by the following citations from Heath:
retrieve a marketing context from a database stored on the non-volatile data storage device (Paragraph Number [0197] teaches profile Targeting Impressions, User or member profile targeting involves a target ads based on a user's profile information, which is stored during the registration process. Advertisers can choose the delivery limitation by targeting to the specific peoples. For instance, on collecting the gender, you can serve unique ads to males and females).
analyze the contents of a web page containing the deployed advertisement (Paragraph Number [0201] teaches Semantic Advertising, Semantic advertising applies semantic analysis techniques to web pages. The process is meant to accurately interpret and classify the meaning and/or main subject of the page and then populate it with targeted advertising spots. By closely linking content to advertising, it is assumed that the viewer will be more likely to show an interest (i.e., through engagement) in the advertised product or service).
determine whether the contents of the web page are relevant to the deployed advertisement (Paragraph Number [0201] teaches Semantic Advertising, Semantic advertising applies semantic analysis techniques to web pages. The process is meant to accurately interpret and classify the meaning and/or main subject of the page and then populate it with targeted advertising spots. By closely linking content to advertising, it is assumed that the viewer will be more likely to show an interest (i.e., through engagement) in the advertised product or service).
where the contents of the web page are not relevant to the deployed advertisement, upload a different advertisement to the associated marketing campaign (Paragraph Number [0254] teaches location-based promotions, location-based offers, location-based information, social media content, promotions or offers in connection with an online or mobile news feed, location-based advertising, mobile location-based advertising and promotions or offers and marketing impressions and online or mobile coupons and promotions or offers for online or mobile coupons and promotions or offers. Paragraph Number [0257] teaches main server system 12 is configured to be connected to, and/or otherwise receive, location-based advertisements, location-based deals and offers location-based services, in real time, geo-targeted or geo-tagged advertisements and/or location-based promotions, location-based offers, location-based information, social media content, promotions or offers in connection with an online or mobile news feed and/or location-based deals and offers and location-based services in real-time via a mobile device geo-tagging, real-time geo-tagging, geo-coding, geo-targeted, geo-location impressions, mobile geo-tagging, geo-fencing, mobile mapping technologies with location-based advertisements, location-based deals and offers, location-based services, GPS and GIS technologies, and the like).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 10 and 20, the combination of Chawla and Heath teaches each of the limitations of claims 1 and 7-9, and 11 and 17-19 respectively.
Chawla teaches compiling data sets of analyzed information into graphical formats but does not explicitly teach performing graph computations and transformations and edge analysis which is taught by the following citations from Heath:
wherein the data analysis service performs a plurality of graph analysis and transformations and edge analysis (Paragraph Number [0323] teaches the data 145 received from storage is the output data 145 from FIG. 9 including the raw content data from raw content data storage 133, the raw content metadata from raw content metadata storage 135, and the social graph data from data graph storage 141. Process 400A continues with performing text edge processing on the raw content data from raw content data storage 133 and the raw content metadata from raw content metadata storage 135 (operation 403). Text edge processing is performed using text edge processing module 303 of processing module 301. Text edge processing, in one embodiment, utilizes graph theory to analyze the terms and concepts contained within the online consumer feedback for products or services via online activity, communications, location information data, and social media content to determine the frequency of occurrence of these terms and concepts in conjunction with the relevant brand, product or service and the relatedness of the concepts and/or terms in the post to that brand, product or service. Relationships between these terms are analyzed to determine graph edges which indicate the strength of these relationships. In a first step, a relevant sentence is parsed and split up into individual words and tuples of adjacent words. Next, the relationship between the main term of interest (e.g. a brand, service or product name) and each found word or tuple is stored. 330  The text trend processing analyzes the text edge information stored in text edge storage 307 in conjunction with time information to determine text trends over time. This processing is used to determine how consumer or brand sentiment changes over time. At operation 415, consumer or brand sentiment analyzation processing is performed on the consumer or brand sentiment rating and analyzation data from storage using consumer or brand sentiment analyzation processing module 317 of FIG. 11).
to determine quality of advertisement traffic based at least on clickstream analysis. (Paragraph Number [0228] teaches third party click-throughs counts are also used by the Internet advertising industry at large to determine the effectiveness of a banner ad (its location, design, etc.). Often the click-throughs rate (i.e., the percentage of users or members who clicked on the banner after seeing it) is used as a metric to determine the cost of placing the banner ad on a particular Web page. Paragraph Number [0274] teaches GM and/or GIS can be used to map changes to anticipate future needs. GM and/or GIS mapping can also be used to map conditions before and after an action and/or event to see the impact. For example, a retail analyst might map the change in store sales before and after a regional ad campaign to see where the ads were most effective.).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0356593 to Chawla et al. (hereafter referred to as Chawla) in view of U.S. Patent Application Publication Number 2013/0073336 to Heath (hereafter referred to as Heath) in further view of U.S. Patent Application Publication Number 2014/0149186 to Flaxer et al. (hereafter referred to as Flaxer)
As per claims 3 and 13, the combination of Chawla and Heath teaches each of the limitations of claims 1 and 11 respectively.
The combination of Chawla and Heath teaches compiling data sets of analyzed information into graphical formats but does not explicitly teach that the subject matter could include inventory tracking which is taught by the following citations from Flaxer:
wherein the connector service is configured to connect to an inventory tracking system to include inventory information in the third dataset (Paragraph Number [0046] teaches in the course of constructing a directed graph describing the life cycle of the artifact, additional artifacts may be identified, as shown generically by item 230 in FIG. 2 and by example in FIG. 3D. It should be noted that business activities, which provide the basic units of business function, may create or receive additional business artifacts in the course of performing their functions. The purchase order artifact 310 is used to search catalog 315A, then find price 315B, check inventory 315C, add the ordered item to the purchase order 315D, calculate the tax 315E, calculate shipping charges 315F, etc. In order to search catalog 315A, a catalog request artifact 320 is created and a responsive catalog record 321 is also created. When using the purchase order artifact 310 to find price 315B, a price record artifact 322 is consulted. Similarly, when checking inventory 315C, an inventory request artifact 323 is generated, and an inventory record artifact 324 is returned in response. In order to calculate tax 315E a tax record artifact 325 is consulted. Similarly, to calculate shipping charges 315F a shipping record artifact 326 is consulted. Paragraph Number [0052] teaches the account order 341 business service has been grouped with calculate tax 361, issue report 362 and international pricing 363 under the common affinity "finance" 360. Fulfill order 342 business service has been grouped with shipping report 371, inventory report 372 and order tracking 373 under the common affinity "distribution" 370. And archive order 343 business service has been grouped with order assessment 381 and business planning 382 under the common affinity "business assets" 380).
Both the combination of Chawla and Heath and Flaxer are directed to analyzing data by performing complex semantic analysis. The combination of Chawla and Heath discloses compiling data sets of analyzed information into graphical formats. Flaxer improves upon the combination of Chawla and Heath by disclosing analyzing inventory tracking. One of ordinary skill in the art would be motivated to further include analyzing inventory tracking, to efficiently utilizing semantic and knowledge tree analysis in determining inventory demands	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system and method of compiling data sets of analyzed information into graphical formats in the combination of Chawla and Heath to further analyzing inventory tracking as disclosed in Flaxer, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        
/SHELBY A TURNER/Primary Examiner, Art Unit 3624